                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ALEXANDER LEMONT MCCRAE,                             )
                                                     )
                         Petitioner,                 )
                                                     )
                    v.                               )      1:19CV1256
                                                     )      1:01CR387-2
UNITED STATES OF AMERICA,                            )
                                                     )
                      Respondent.                    )


                                         ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on January 10, 2020, was served on the parties in

this action. (ECF Nos. 89, 90.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that this action is filed and DISMISSED sua sponte

without prejudice to Petition promptly filing a corrected motion on the proper § 2255 forms.

       This, the 10th day of February 2020.

                                              /s/ Loretta C. Biggs
                                              United States District Judge
